Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.31 January 4, 2009 Board of Directors Borders Group, Inc. c/o Thomas D. Carney, Secretary 100 Phoenix Drive Ann Arbor, MI 48108 Dear Tom: I am submitting my resignation, effective immediately, as: (i) an executive officer of Borders Group, Inc., (the Company), and (ii) an officer and director of all subsidiaries and affiliates of the Company in which I serve as an officer or director. This will confirm that, unless I voluntarily terminate my employment before April 10, 2009: (i) subject to the mitigation and other provisions of my agreement with the Company dated April 29, 2008, my severance benefit will be 18 months rather than 12 months, and (ii) I will be entitled to the retention and special bonuses as previously communicated to me and the vesting of restricted shares that vest by their terms prior to such date. Sincerely, /s/ Edward Wilhelm Edward Wilhelm The forging terms are agreed to and confirmed. Borders Group, Inc. By: /s/ Daniel T. Smith Daniel T. Smith, Executive Vice President
